1    THE LAW OFFICE OF MYCHAL WILSON
     Mychal Wilson SBN 236189
2                                                                JS-6
     401 Wilshire Blvd., 12th Floor
3    Santa Monica, CA 90401
     Telephone: (424) 252-4232
4    Facsimile: (310) 424-7116
5    E-mail: mw@mychalwilsonesq.com

6    CUTTER LAW PC
7    C. Brooks Cutter, SBN 121407
     John R. Parker, Jr., SBN 257761
8    401 Watt Avenue
9    Sacramento, CA 95864
     Telephone: (916) 290-9400
10   Facsimile: (916) 588-9330
11   E-mails:    bcutter@cutterlaw.com / jparker@cutterlaw.com

12
13                 IN THE UNITED STATES DISTRICT COURT

14              FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16   UNITED STATES OF AMERICA                Case No. CV18-03591-RGK-RAO
     and
17                                           [PROPOSED] ORDER
18   THE STATES OF ARKANSAS,
     CALIFORNIA, COLORADO,
19   CONNECTICUT, DELAWARE,
20   FLORIDA, GEORGIA, HAWAII,
     ILLINOIS, INDIANA, IOWA,
21   LOUISIANA, MARYLAND,
22   MASSACHUSETTS, MICHIGAN,
     MINNESOTA, MISSOURI,
23   MONTANA, NEVADA, NEW
24   JERSEY, NEW MEXICO, NEW
     YORK, NORTH CAROLINA,
25   OKLAHOMA, RHODE ISLAND,
26   TENNESSEE, VERMONT, VIRGINIA,
     WASHINGTON, AND THE DISTRICT
27   OF COLUMBIA
28   ex rel.
                                         -1-
                                  [PROPOSED] ORDER
1     ALEXANDER VOLKOFF, LLC,

2                                Relator,
3     vs.

4     JANSSEN PHARMACEUTICA N.V.,
5     JANSSEN PHARMACEUTICALS,
      INC., and JANSSEN RESEARCH &
6     DEVELOPMENT, LLC, JOHNSON &
7     JOHNSON, and ORTHO-MCNEIL

8     Defendants.
9
10
11                                     [PROPOSED] ORDER
12
13          Upon the written request of Relator Alexander Volkoff, LLC, and the
14   written consent of the United States and consent of the States and the District of
15   Columbia named as parties to this action, this action is hereby dismissed without
16   prejudice for lack of jurisdiction.
17
18                                                 IT IS SO ORDERED
19   Dated: April 19, 2019
20
21                                                 _______________________
22                                                 Hon. R, Gary Klausner
23                                                 United States District Judge
24
25
26
27
28
                                             -2-
                                      [PROPOSED] ORDER
